Citation Nr: 0110758	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-09 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
atrophy, left testicle, normal right testicle with 
obliteration vas deferens right and aspermia. 

2.  Whether a February 1954 VA Regional Office rating 
decision which assigned a noncompensable disability rating 
for the veteran's service-connected atrophy of the left 
testis with a normal right testicle with obliteration vas 
deferens right and aspermia contained clear and unmistakable 
error (CUE).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1941 to September 1945.

The veteran was granted service connection for loss of left 
testis in October 1948; a 10 percent disability rating was 
assigned.  In April 1951 the Department of veterans Affairs 
(VA) Regional Office (RO) increased the veteran's rating to 
20 percent disabling.  The veteran's service-connected 
disability was redenominated as  atrophy of the left testis 
with a normal right testicle with obliteration vas deferens 
right and aspermia in February 1954.  A non-compensable 
rating was assigned.  

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a July 1999 rating decision of the RO in 
Oakland, California which denied the veteran's claim of 
entitlement to a compensable rating for his service-connected 
atrophy of the left testicle with a normal right testicle 
with obliteration vas deferens right and aspermia.  In August 
1999 the veteran filed a timely notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  The RO subsequently provided the 
veteran a statement of the case and notification of his 
appellate rights.  In May 2000 the veteran perfected his 
appeal and the issue was properly certified to the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 
19.29(b), 19.30, 20.302 (2000).  

In an August 2000 rating decision the RO denied the veteran's 
claim that the February 1954 rating decision contained CUE in 
re-evaluating his service-connected loss of left testis as 
atrophy, left testis, normal right testicle with obliteration 
vas deferens right and aspermia, and assigning a non-
compensable rating.  As will be discussed in greater detail 
in the REMAND section below, the veteran recently has 
expressed disagreement with that decision.  A Statement of 
the Case has not been issued with respect to that issue.  
Thus, the veteran's claim has not been perfected for 
appellate review and must be remanded to the RO.  See 
Manlicon v. West, 12 Vet. App. 238, 240-241 (1999).  


FINDINGS OF FACT

1.  The veteran's left testicle is absent and his right 
testicle is non-functioning.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disability so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for removal of a 
testis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7524 (2000).

2.  The criteria for an increased disability rating for 
removal of a testis on an extra-schedular basis have not been 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIOND

The veteran is seeking a compensable disability rating for 
his service-connected atrophy, left testicle, normal right 
testicle with obliteration vas deferens right and aspermia.  

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the law, VA 
regulations and other authority that may be relevant; and 
then proceed to analyze the veteran's claim and render a 
decision.

Factual Background

The competent evidence of record indicates that the veteran 
suffered a gunshot wound to the testes in 1944.  
Subsequently, he underwent two surgeries while in service.  A 
September 1945 discharge examination indicated that the 
veterans left testis was absent.  He was granted service 
connection for loss of left testis, acquired, and assigned a 
10 percent disabling rating in October 1948.  

In May 1950 the veteran submitted the statement of a private 
physician which indicated that the veteran's left testis was 
atrophied.  The physician noted that tests had been conducted 
to determine whether the veteran was producing any 
spermatozoa.  The results were negative.  The physician 
opined that although the right testicle felt normal, it was 
not producing spermatozoa.  

VA examiners in August and December 1950 diagnosed the 
veteran with atrophy of the left testis and sterility.  

The veteran was afforded another VA examination in March 1951 
during which a condom specimen was requested to determine if 
there were any sperm present.  He was diagnosed with 
sterility, aspermia, due to atrophy of the left testicle, 
residual of hydrocele repair, and obliteration of right vas 
deferens.  In April 1951 his evaluation was increased to 20 
percent.  

In February 1954 the RO re-evaluated the veteran's condition 
as atrophy of the left testis instead of removal of the left 
testis and accordingly assigned a non-compensable rating.  At 
that time, the RO awarded him compensation for the loss or 
loss of use of a creative organ.  

Physical examination during a June 1999 VA examination 
revealed a surgically absent left testis.  The veteran was 
diagnosed with status post gunshot wound to the left testis, 
surgically absent left testis; small hydrocele on the right 
with chronic epididymitis on the right side; and obliteration 
of the vas deferens with right and left aspermia.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  The Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  

Diagnostic Code 7524

Under 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2000), 
removal of both testis warrants a 30 percent disability 
rating, removal of one is non-compensable.  In the case of 
the removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service connected testicular 
loss.  

Duty to assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  VCAA also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, §  4, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); See also 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Analysis

Initial matters - duty to assist/standard of review

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  He has presented oral testimony in a hearing 
before a local hearing officer.  Additionally, he has 
submitted both lay and medical evidence in support of his 
claim.  Therefore, the Board finds that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this claim.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a) 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C.A. 
§ 5103). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and private physician's reports.  
Additionally, the veteran was afforded a VA examination in 
June 1999.  The examiner noted review of the veteran's claims 
file and consideration of his complaints.  Therefore, the 
Board finds that a remand in order to obtain an additional VA 
examination is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991), see also Winters v. West, 12 Vet. 
App. 203, 207 (1999) (en banc) (noting that "the law does not 
require a useless act".).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  See the 
VCAA, Pub. L. No. 106-475, § 3(a) 114 Stat. 2096, 2096-97 (to 
be codified at 38 U.S.C.A. § 5103).  In this case, the 
veteran does not contend that additional evidence exists, and 
the Board has not identified any such evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini, 1 Vet. App., at 546.  Accordingly, 
the Board will proceed to a decision on the merits.  

Discussion

(i.)  Rating under Diagnostic Code 7524

The veteran's service-connected atrophy, left testicle, 
normal right testicle, with obliteration vas deferens right 
and aspermia is currently evaluated as non-compensable under 
38 C.F.R. § 4.115b, Diagnostic Code 7524.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In 1945, a discharge examiner noted the absence of the 
veteran's left testicle.  Despite the diagnoses of atrophy, 
left testis in the 1950's, a VA examiner in June 1999 noted 
that the veteran's left testicle was absent and diagnosed him 
with status post gunshot wound to the left testis, surgically 
absent left testis.  Inasmuch as the veteran's discharge 
examination and his most recent VA examination revealed that 
the veteran's left testicle was removed, the Board finds that 
he is most appropriately evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 for the removal of one testis.    

In the present case the veteran has been diagnosed with 
sterility.  The veteran's private physician in May 1950 noted 
that although the right testis appeared to be normal, it was 
not producing spermatozoa.  VA examiners in August and 
December 1950 diagnosed the veteran with sterility.  In March 
1951 and June 1999, VA examiners diagnosed the veteran with 
obliteration of the vas deferens with aspermia.  

Inasmuch as the veteran had his left testis removed and the 
competent evidence of record indicates that his non-service 
connected right testis is nonfunctioning, the veteran is 
entitled to a 30 percent evaluation, which is the highest 
evaluation available under the Schedule for the removal of 
one testis and a non-functioning remaining testis.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7524.  

(ii.)  Rating under other Diagnostic Codes

Under 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2000), 
complete atrophy of both testes warrants a 30 percent 
disability evaluation; complete atrophy of one is non-
compensable.  Some post-surgical notes and examination 
reports described the veteran's left testicle as completely 
atrophied.  However, both the discharge examiner and the June 
1999 VA examiner indicated the left testicle was in fact 
absent due to the surgical procedures in 1944.  Inasmuch as 
the veteran's left testicle is absent, he would not be 
adequately evaluated under Diagnostic Code 7523.  

(iii.)  Extraschedular considerations

The Board notes that the RO, in the July 1999 rating decision 
which forms the basis for this appeal, concluded that an 
extraschedular evaluation was considered but not warranted 
for the veteran's service-connected loss of left testicle.  
See 38 C.F.R. § 3.321(b).  

The Court has held that the question of an extra schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of the assignment of an extra schedular rating. 
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  


Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  See also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993). 

The facts of this case do not show that the loss of the 
veteran's left testicle results in marked interference with 
his employment or that such requires frequent periods of 
hospitalization.  There is no indication that his disability 
has resulted in either frequent or excessive absences or an 
inability to perform occupational tasks.  Furthermore, there 
is no indication that the veteran has had frequent periods of 
hospitalization.  Indeed, the competent evidence of record 
indicates that the veteran has not been hospitalized for this 
condition since his discharge from service in 1944.  

The veteran's loss of left testicle and non-functioning right 
testicle are specifically contemplated by the regular 
schedular criteria.  The evidence of record does not reflect, 
nor does the veteran allege, any factor which takes him 
outside of the norm, or which presents an exceptional or 
unusual disability picture.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

Therefore, for the reasons discussed above, the Board finds 
that this case does not warrant the application of extra-
schedular criteria pursuant to 38 C.F.R. § 3.321.  



ORDER

A 30 percent evaluation for service-connected loss of left 
testicle with obliteration vas deferens right and aspermia is 
granted, subject to the law and regulations governing payment 
of monetary awards.  


REMAND

In a decision dated in August 2000, the RO denied the 
veteran's claim that the February 1954 rating decision 
contained CUE.  The veteran timely expressed disagreement 
with that determination.  The RO has not yet issued a 
statement of the case in response to the veteran's notice of 
disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of whether the 
February 1954 rating decision contained 
CUE.  The veteran should be advised his 
appeal rights and of the time period in 
which to perfect his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

